Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed March 22, 2019 is acknowledged.  Claims 1 and 3-5 are amended.  Claims 6-10 are added. Now, Claims 1-10 are pending.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Kodama (US 2008 0015326).
	For Claims 1, 3-6, 8 and 10, Kodama discloses a curable composition for sealing an optical semiconductor device, which comprises A) an alkenyl functional organopolysiloxane containing an aryl group, B) an alkenyl functional MQ resin, C) an organohydrogenpolysiloxane and D) a Pt-based catalyst. Component B) constitutes 20 to 80 wt% of the total amount of Components A) and B). ([0012]-[0022] and [0058]) Component A) is further exemplified in Examples. For instance, Example 2 demonstrates a trivinylsilyl-terminated poly(dimethylsiloxane-diphenylsiloxane) containing 70 dimethylsiloxane units and 30 diphenylsiloxane units. Thus, Component A) contains 29 mol% (2*30/(100*2 + 6)) of Si-Ph groups based on the total number of substituents bonded to Si atoms. The Si-H to Si-alkenyl group in the composition is described at [0045]. The composition can further contain an adhesion promoter in an amount described at [0054].  Kodama is silent on the presently claimed amount of the alkenyl group in Component B). However, Kodama teaches that Component B) is added to the composition to improve the physical strength and surface tackiness of the cured product. ([0034]) To this end, one of ordinary skill in the art would appreciate that the amount of the alkenyl groups in Component B) would affect the crosslinking density of the cure product and the cure rate that are closely related to the foregoing physical property 3SiO0.5]0.35[MePhViSiO0.5]0.15[SiO2]0.50, where the formula weights of Me3SiO0.5, MePhViSiO0.5 and SiO2 are 81, 155 and 60, respectively. Thus, the formula weight of this particular MQ resin is 81.6 (60*0.50 + 81*0.35 + 155*0.15). The formula weight of vinyl group is 27. Therefore, the content of the vinyl group in this particular MQ resin would be about 5 wt% (27*0.15/81.6) that is very close to the lower end of the presently claimed range of alkenyl-group amount. Thus, the existence of a prima facie case of obviousness is even more compelling. For Claims 2, 7 and 9, the composition can further contain a curing inhibitor. ([0056]) Komada is silent on the amount of the inhibitor. However, the amount of the inhibitor would affect the shelf-life of the composition. In other words, the amount is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the inhibitor in whatever amount through routine 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 22, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765